679 S.E.2d 134 (2009)
STATE of North Carolina
v.
James Edward BREWINGTON, Jr.
No. 108P09.
Supreme Court of North Carolina.
June 17, 2009.
M. Gordon Widenhouse, Chapel Hill, for Brewington.
*135 Daniel P. O'Brien, Assistant Attorney General, for State of NC.
Prior report: ___ N.C.App. ___, 672 S.E.2d 94.

ORDER
Upon consideration of the petition filed on the 10th of March 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.